                     Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 1 of 15
Fill in this information to identify the case:

            Permico Midstream Partners Holdings, LLC and Permico Midstream Partners, LLC
Debtor Name __________________________________________________________________


                                        SouthernDistrict
United States Bankruptcy Court for the: _______ Districtofof Texas
                                                          ________

                                                                                                                    Check if this is an
Case number: 20-32437
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                September 2020
                     ___________                                                              Date report filed:      10/15/2020
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                   Oil & Gas
Line of business: ________________________                                                    NAISC code:             2111
                                                                                                                      ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                         Jordan Fickessen
                                           ____________________________________________

Original signature of responsible party    /s/ Jordan Fickessen
                                           ____________________________________________

Printed name of responsible party          Jordan Fickessen
                                           ____________________________________________


             1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No       N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔               
    2.   Do you plan to continue to operate the business next month?                                                       ✔
                                                                                                                                          
    3.   Have you paid all of your bills on time?                                                                          ✔
                                                                                                                                          
    4.   Did you pay your employees on time?                                                                                              ✔
                                                                                                                                            
    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   ✔
                                                                                                                                          
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                ✔
                                                                                                                                          
    7.   Have you timely filed all other required government filings?                                                                     ✔
                                                                                                                                            
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   
                                                                                                                           ✔               
    9.   Have you timely paid all of your insurance premiums?                                                              ✔
                                                                                                                                          
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           ✔
                                                                                                                                           
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔        
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     ✔
                                                                                                                                           
    13. Did any insurance company cancel your policy?                                                                             ✔
                                                                                                                                           
    14. Did you have any unusual or significant unanticipated expenses?                                                           ✔
                                                                                                                                           
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       ✔
                                                                                                                                           
    16. Has anyone made an investment in your business?                                                                           ✔
                                                                                                                                           
Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                        page 1
                     Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 2 of 15

Debtor Name   Permico   Midstream Partners Holdings, LLC and Permico
              _______________________________________________________                             20-32437
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            ✔
                                                                                                                                        
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                12,556.65
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                                  0.00
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                             2,728.41
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +       -2,728.41
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                 9,828.24
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                         670,460.26
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                    Monthly Operating Report for Small Business Under Chapter 11                            page 2
                     Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 3 of 15

Debtor Name   Permico   Midstream Partners Holdings, LLC and Permico
              _______________________________________________________                                20-32437
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                0.00
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           0
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           0
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                      325.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                                 0.00
                                        $ ____________           –            0.00
                                                                     $ ____________
                                                                                               =            0.00
                                                                                                   $ ____________
    32. Cash receipts
                                            8,445.90                      2,728.41             =        5,717.49
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                            -8,445.90            –        2,728.41             =        5,717.49
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                                0.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                     6,579.42

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                     -6,579.42




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
                     Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 4 of 15

Debtor Name   Permico   Midstream Partners Holdings, LLC and Permico
              _______________________________________________________                             20-32437
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔
       38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


       41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4
                    Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 5 of 15


y,//d
ĞŐŝŶŶŝŶŐďĂůĂŶĐĞĂƐŽĨϬϵͬϬϭͬϮϬϮϬ;ϬϴϯϵͿ                                          
dŽƚĂůĐƌĞĚŝƚƐ                                                                      
dŽƚĂůĚĞďŝƚƐ                                                                        
dƌĂŶƐĨĞƌĂůĂŶĐĞ                                                                    
ŶĚŝŶŐĂůĂŶĐĞ;D>ϬϴϯϵͿ                                                         
ŚĞĐŬŝŶŐ;ϰϭϮϱͿ                                                                    
^ĂǀŝŶŐƐ;ϴϲϬϯͿ                                                                     
EĞǁĐĐŽƵŶƚ;t&ϯϬϱϲͿ
dŽƚĂůĐƌĞĚŝƚƐ                                                                      
dŽƚĂůĚĞďŝƚƐ                                                                        
EĞǁĐĐŽƵŶƚ;t&ϯϬϱϲͿ                                                              
dKd>E/E'>E                                                               Ψϵ͕ϴϮϴ͘Ϯϰ

ĂƚĞ           ĞƐĐƌŝƉƚŝŽŶ                          sĞŶĚŽƌ                         ŵŽƵŶƚ                 ZƵŶŶŝŶŐĂů͘
       %HJLQQLQJEDODQFHDVRI                                                         
       (QHUILQ(OHFWULFLW\                  1XHFHV(OHFWULF                     
       (03/2<((+HDOWK,QVXUDQFH           0HPRULDO+HUPDQQ+HDOWK3ODQ         
       ĂůĂŶĐĞdƌĂŶƐĨĞƌ                     7R:HOOV)DUJR                   
       867UXVWHH)HH                       867UXVWHH                           

     %HJLQQLQJEDODQFHDVRI                                                           
    (QHUILQ(OHFWULFLW\                    1XHFHV(OHFWULF                     
    (QHUILQ(OHFWULFLW\                    1XHFHV(OHFWULF                    
(;+,%,7(
8QSDLG%LOOV %DQNUXSWF\)LOLQJWKURXJK

           'DWH'HEW,QFXUUHG    :KR                        3XUSRVH                                        $PRXQW             'XH
                         &XPPLQJV:HVWODNH          &RQVXOWLQJ6HUYLFHV&K7D[                    
                        -HIIUH\%HLFNHU            2IILFH([SHQVH,QWHUPHGLD                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH'URS%R[                           
                         -HIIUH\%HLFNHU            2IILFH([SHQVH4XLFNERRNV                        
                        -HIIUH\%HLFNHU            )L[HG$VVHW&RPSXWHU5HSODFHPHQW                 
                         -HIIUH\%HLFNHU            )L[HG$VVHW6RIWZDUH                             
                        -HIIUH\%HLFNHU            (PSOR\HH                                        
                        &KDUOHV&UDLJ-DQLHV       (PSOR\HH                                        
                        5RQDOG&KDPQHVV            (PSOR\HH                                        
                        0LFKDHO6DPEDVLOH          (PSOR\HH                                        
                        -RUGDQ)LFNHVVHQ           (PSOR\HH                                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH,QWHUPHGLD                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH'URS%R[                           
                         -HIIUH\%HLFNHU            2IILFH([SHQVH4XLFNERRNV                        
                         -HIIUH\%HLFNHU            %XVLQHVV/LFHQVHDQG)HHV7;55&RPPLVVLRQ         
                        -HIIUH\%HLFNHU            (PSOR\HH                                        
                        &KDUOHV&UDLJ-DQLHV       (PSOR\HH                                        
                        5RQDOG&KDPQHVV            (PSOR\HH                                        
                        0LFKDHO6DPEDVLOH          (PSOR\HH                                        
                        -RUGDQ)LFNHVVHQ           (PSOR\HH                                        
                        2VR'HYHORSPHQW3DUWQHUV   3URJUDP52:0DQDJHPHQW                             
                        2VR'HYHORSPHQW3DUWQHUV   3URJUDP52:0DQDJHPHQW                             
                        2VR'HYHORSPHQW3DUWQHUV   3URJUDP52:0DQDJHPHQW                              
                        -HIIUH\%HLFNHU            2IILFH([SHQVH,QWHUPHGLD                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH'URS%R[                           
                         -HIIUH\%HLFNHU            2IILFH([SHQVH4XLFNERRNV                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH1XHFHV(OHFWULF&R2S             
                         -HIIUH\%HLFNHU            2IILFH([SHQVH6KDUHILOH                          
                        -HIIUH\%HLFNHU            (PSOR\HH                                        
                        &KDUOHV&UDLJ-DQLHV       (PSOR\HH                                        
                        5RQDOG&KDPQHVV            (PSOR\HH                                        
                        0LFKDHO6DPEDVLOH          (PSOR\HH                                        
                                                                                                                                          Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 6 of 15




                        -RUGDQ)LFNHVVHQ           (PSOR\HH                                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH,QWHUPHGLD                        
                        -HIIUH\%HLFNHU            2IILFH([SHQVH'URS%R[                           
                         -HIIUH\%HLFNHU            2IILFH([SHQVH4XLFNERRNV                        
   -HIIUH\%HLFNHU        (QHUILQ(OHFWULFW\1(&&R2S(QHUJ\      
    -HIIUH\%HLFNHU        2IILFH([SHQVH3UR6KUHG                  
   -HIIUH\%HLFNHU        2IILFH([SHQVH3UR6KUHG                  
   -HIIUH\%HLFNHU        (PSOR\HH                                 
   &KDUOHV&UDLJ-DQLHV   (PSOR\HH                                 
   5RQDOG&KDPQHVV        (PSOR\HH                                 
   0LFKDHO6DPEDVLOH      (PSOR\HH                                 
   -RUGDQ)LFNHVVHQ       (PSOR\HH                                 
   &RQWUDFW/DQG6WDII    52:2IILFH0DLQWHQDQFH                      
   &RQWUDFW/DQG6WDII    52:2IILFH0DLQWHQDQFH                      
   &RQWUDFW/DQG6WDII    52:2IILFH0DLQWHQDQFH                      
   &RQWUDFW/DQG6WDII    52:2IILFH0DLQWHQDQFH                      
   -HIIUH\%HLFNHU        2IILFH([SHQVH,QWHUPHGLD                 
   -HIIUH\%HLFNHU        2IILFH([SHQVH'URS%R[                    
    -HIIUH\%HLFNHU        2IILFH([SHQVH4XLFNERRNV                
   -HIIUH\%HLFNHU        (QHUILQ(OHFWULFW\1(&&R2S(QHUJ\       
   -HIIUH\%HLFNHU        (QHUILQ(OHFWULFW\1(&&R2S(QHUJ\      
   -HIIUH\%HLFNHU        (PSOR\HH                                 
   &KDUOHV&UDLJ-DQLHV   (PSOR\HH                                 
   5RQDOG&KDPQHVV        (PSOR\HH                                 
   0LFKDHO6DPEDVLOH      (PSOR\HH                                 
   -RUGDQ)LFNHVVHQ       (PSOR\HH                                 
   &RQWUDFW/DQG6WDII    52:2IILFH0DLQWHQDQFH                      
                                                                           
                                                                                                          Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 7 of 15
                    Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 8 of 15

Wells Fargo Simple Business Checking
September 30, 2020         ■   Page 1 of 4




                                                                                                     Questions?
            PERMICO MIDSTREAM PARTNERS, LLC                                                          Available by phone 24 hours a day, 7 days a week:
                                                                                                     Telecommunications Relay Services calls accepted
            BANKRUPTCY ESTATE
            WILLIAM R GREENDYKE, CH. 11 TRUSTEE                                                       1-800-CALL-WELLS               (1-800-225-5935)

            CASE #20-32437 (STX)                                                                      TTY: 1-800-877-4833
            9301 SOUTHWEST FWY STE 308                                                                En español: 1-877-337-7454
            HOUSTON TX 77074-1431

                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (808)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                    A check mark in the box indicates you have these convenient
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                     call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                     like to add new services.

                                                                                                     Business Online Banking                             ✓
                                                                                                     Online Statements                                   ✓
                                                                                                     Business Bill Pay                                   ✓
                                                                                                     Business Spending Report                            ✓
                                                                                                     Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

We're making important changes to the terms and conditions of several of our accounts. If these changes affect you, a detailed
message is included below your transaction detail for each impacted account.



Statement period activity summary                                                                    Account number: 9900173056

        Beginning balance on 9/1                                                       $0.00         PERMICO MIDSTREAM PARTNERS, LLC
                                                                                                     BANKRUPTCY ESTATE
        Deposits/Credits                                                            10,068.44
                                                                                                     WILLIAM R GREENDYKE, CH. 11 TRUSTEE
        Withdrawals/Debits                                                           - 240.20
                                                                                                     CASE #20-32437 (STX)
        Ending balance on 9/30                                                  $9,828.24            Texas/Arkansas account terms and conditions apply
                                                                                                     For Direct Deposit use
        Average ledger balance this period                                          $9,037.57        Routing Number (RTN): 111900659
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248




     Sheet Seq = 0399048
                     Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 9 of 15
September 30, 2020          ■   Page 2 of 4




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                        Deposits/       Withdrawals/           Ending daily
       Date              Number Description                                                                              Credits              Debits              balance
       9/4                      Mobile Deposit : Ref Number :112040207160                                             10,068.44                                 10,068.44
       9/28                   < Business to Business ACH Debit - Nueces Electric Web Pmts                                                         94.22
                                092820 61Q62F Permico Midstream Part
       9/28                   < Business to Business ACH Debit - Nueces Electric Web Pmts                                                     145.98              9,828.24
                                092820 9Tq62F Permico Midstrea M Par
       Ending balance on 9/30                                                                                                                                    9,828.24
       Totals                                                                                                     $10,068.44                $240.20

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
           apply to consumer accounts.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 09/01/2020 - 09/30/2020                                                   Standard monthly service fee $10.00                     You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. This is the final period with the fee waived.
       For the next fee period, you need to meet one of the requirements to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                    Minimum required                     This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                          $500.00                        $9,038.00   ✔

       C1/C1




Account transaction fees summary
                                                                                             Units           Excess         Service charge per                Total service
       Service charge description                                   Units used           included             units            excess units ($)                 charge ($)
       Cash Deposited ($)                                                    0              3,000                 0                    0.0030                         0.00
       Transactions                                                          3                 50                 0                       0.50                        0.00
       Total service charges                                                                                                                                          $0.00




IMPORTANT ACCOUNT INFORMATION:

Your Wells Fargo Simple Business Checking account is changing.

Effective November 9, 2020, the name of your account will change to Initiate Business Checking (SM). Other changes to your account
are listed below.
                   Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 10 of 15
September 30, 2020         ■   Page 3 of 4




Effective with the fee period beginning after October 8, 2020,             the $10 monthly service fee can be avoided with ONE of the
following options each fee period:

- Maintain a $500 minimum daily balance
- Maintain a $1,000 average ledger balance

If you do not meet one of the options above, the monthly service fee will be charged for fee periods ending on or after November 9,
2020.

In addition, effective with the fee period beginning after October 8, 2020,               other features of your account will change:

- Your account will include more Transactions at no charge, increasing from 50 to 100 each fee period. The fee for Transactions over 100
each fee period remains at $0.50 each.
- The definition of Transactions is changing to include all checks deposited and all withdrawals or debits posted to your account,
including paper and electronic, except debit card purchases and debit card payments.
- Your account will include more Cash Deposits Processing at no charge, increasing from $3,000 to $5,000 each fee period. The fee for
Cash Deposits Processed over $5,000 remains at $0.30 per $100 deposited.

Fee Period: The fee period is the period used to calculate monthly fees. Your statement includes a monthly service fee summary with
                                                                                                                    ®
the dates of the fee period. The monthly service fee summary is also available through Wells Fargo Business Online or Wells Fargo
       ®
Mobile .

What remains the same:
- The Business Fee and Information Schedule and Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.

Thank you for banking with Wells Fargo. We appreciate your business.




        IMPORTANT ACCOUNT INFORMATION

Effective June 1, 2020, the Deposit Account Agreement has been updated.

In the section of the Deposit Account Agreement titled "Available balance, posting order, and overdrafts," the second bullet of the
paragraph titled "Then, we sort your transactions into categories before we process them" under the subsection titled "How do we
process (post) transactions to your account?" is deleted and replaced with the following: "Then, we process withdrawals/payments we
have previously authorized and cannot return unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online Bill Pay
transactions, and teller-cashed checks. If we receive more than one of these transactions for payment from your account, we will
generally sort and pay them based on the date and time you conducted the transactions. For a debit card transaction, if a merchant
does not seek authorization from the Bank at the time of the transaction or you conducted the transaction more than 10 business days
before we receive it for payment, we will use the date the transaction is received for payment from your account. For some
transactions, such as Online Bill Pay transactions or teller-cashed checks, the time may be assigned by our systems and may vary from
the time it was conducted. Multiple transactions that have the same time will be sorted and paid from lowest to highest dollar
amount."

For questions, please call the number listed on your statement.




     Sheet Seq = 0399049
                            Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 11 of 15
September 30, 2020                      ■   Page 4 of 4




General statement policies for Wells Fargo Bank

■ Notice: Wells Fargo Bank, N.A. may furnish information about accounts               You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                 and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the         information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft          an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                     Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                      Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
10/15/2020                 Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 12 of 15
                                                                                    Permico Midstream Partners, LLC

                                                                           Bank of America Operating, Period Ending 09/30/2020

                                                                                           RECONCILIATION REPORT

                                                                                           Reconciled on: 10/15/2020

                                                                                       Reconciled by: Jordan Fickessen

 Any changes made to transactions after this date aren't included in this report.

 Summary                                                                                                                                            USD

 Statement beginning balance                                                                                                                    12,556.65
 Checks and payments cleared (4)                                                                                                               -12,556.65
 Deposits and other credits cleared (0)                                                                                                              0.00
 Statement ending balance                                                                                                                            0.00

 Register balance as of 09/30/2020                                                                                                                  0.00



 Details

 Checks and payments cleared (4)

  DATE                                    TYPE                                      REF NO.                              PAYEE             AMOUNT (USD)
 09/01/2020                               Expense                                                                        Nueces Electric          -118.60
 09/04/2020                               Expense                                                                                               -2,044.61
 09/04/2020                               Check                                     1390                                                       -10,068.44
 09/08/2020                               Expense                                                                        US Trustee               -325.00

 Total                                                                                                                                       -12,556.65




                                                                                                                                                       1/1
10/15/2020                 Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 13 of 15
                                                                                     Permico Midstream Partners, LLC

                                                                                    BK Checking, Period Ending 09/30/2020

                                                                                           RECONCILIATION REPORT

                                                                                           Reconciled on: 10/15/2020

                                                                                        Reconciled by: Jordan Fickessen

 Any changes made to transactions after this date aren't included in this report.

 Summary                                                                                                                                            USD

 Statement beginning balance                                                                                                                         0.00
 Checks and payments cleared (2)                                                                                                                  -240.20
 Deposits and other credits cleared (1)                                                                                                         10,068.44
 Statement ending balance                                                                                                                        9,828.24

 Register balance as of 09/30/2020                                                                                                               9,828.24



 Details

 Checks and payments cleared (2)

  DATE                                    TYPE                                      REF NO.                               PAYEE             AMOUNT (USD)
 09/28/2020                               Expense                                                                         Nueces Electric         -145.98
 09/28/2020                               Expense                                                                         Nueces Electric          -94.22

 Total                                                                                                                                           -240.20


 Deposits and other credits cleared (1)

  DATE                                    TYPE                                      REF NO.                               PAYEE             AMOUNT (USD)
 09/04/2020                               Check                                     1390                                                        10,068.44

 Total                                                                                                                                         10,068.44




                                                                                                                                                       1/1
                   Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 14 of 15
                                                        
                                                     
                                                  !"!"


                                                                                                  TOTAL
Income
 Interest Income                                                                                    17.77
 Other Income                                                                                   23,544.00
Total Income                                                                                   $23,561.77
GROSS PROFIT                                                                                   $23,561.77
Expenses
Total Expenses
NET OPERATING INCOME                                                                           $23,561.77
NET INCOME                                                                                     $23,561.77




                               #$  %      &'!"!""&('& ) "'(""        &*&
                       Case 20-32437 Document 132 Filed in TXSB on 10/26/20 Page 15 of 15
                                                           
                                                           
                                                          


                                                                                                           TOTAL
ASSETS
 Current Assets
 Bank Accounts
  Bank of America Operating                                                                                   0.00
  BK Checking                                                                                             9,828.24
  Checking                                                                                                    0.00
  Escrow Account                                                                                              0.00
  Savings                                                                                                     0.00
 Total Bank Accounts                                                                                     $9,828.24
 Other Current Assets
  Prepaid Expenses                                                                                         -967.56
 Total Other Current Assets                                                                              $ -967.56
 Total Current Assets                                                                                    $8,860.68
 Fixed Assets
 Land                                                                                                 2,558,165.71
 Total Fixed Assets                                                                                  $2,558,165.71
 Other Assets
 Development Costs - Fractionator                                                                     2,369,782.30
 Development Costs - LPG Terminal                                                                     1,515,912.00
 Development Costs - Overhead                                                                        21,758,692.45
 Development Costs - PL Companero                                                                     9,033,764.74
 Development Costs - PL Simpatico                                                                     5,200,460.85
 Development Costs - Storage                                                                             36,890.88
 Right of Use Asset                                                                                  15,052,500.00
 Total Other Assets                                                                                 $54,968,003.22
TOTAL ASSETS                                                                                        $57,535,029.61

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   Accounts Payable (A/P)                                                                            10,232,195.01
  Total Accounts Payable                                                                            $10,232,195.01
  Other Current Liabilities
   Notes Payable - ST                                                                                30,000,000.00
  Total Other Current Liabilities                                                                   $30,000,000.00
 Total Current Liabilities                                                                          $40,232,195.01
 Total Liabilities                                                                                  $40,232,195.01
 Equity
 Management Distribution                                                                               356,979.94
 Opening Balance Equity                                                                              10,756,178.88
 Retained Earnings                                                                                       77,954.01
 Series A Membership Interests                                                                        6,088,160.00
 Net Income                                                                                              23,561.77
 Total Equity                                                                                       $17,302,834.60
TOTAL LIABILITIES AND EQUITY                                                                        $57,535,029.61




                                        !   "# $%$&% ' (%&            $)$
